Case 1:18-cv-00823-CFC-JLH Document 215 Filed 11/02/20 Page 1 of 2 PageID #: 20892




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

   PAR PHARMACEUTICAL, INC., PAR                      )
   STERILE PRODUCTS, LLC, and ENDO                    )
   PAR INNOVATION COMPANY, LLC,                       )
                                                      )
                  Plaintiffs,                         )    C.A. No. 18-823-CFC-JLH
                                                      )
           v.                                         )
                                                      )
   EAGLE PHARMACEUTICALS INC.,                        )
                                                      )
                  Defendant.                          )

                          STIPULATION FOR EXTENSION OF TIME

         IT IS HEREBY STIPULATED AND AGREED by the undersigned counsel for Plaintiffs

  Par Pharmaceutical, Inc., Par Sterile Products, LLC and Endo Par Innovation Company, LLC and

  Defendant Eagle Pharmaceuticals Inc., subject to the approval of the Court, that the deadlines for

  Plaintiff to file a public version of letter regarding October 28, 2020 Teleconference (D.I. 210) and

  for Defendant to file a public version of its initial discovery dispute letter and corresponding

  exhibits (D.I. 211 and D.I. 212) and letter regarding ANDA status (D.I. 213) shall be extended to

  November 11, 2020.
Case 1:18-cv-00823-CFC-JLH Document 215 Filed 11/02/20 Page 2 of 2 PageID #: 20893




                                                 Respectfully submitted,
   FARNAN LLP                                    POTTER ANDERSON & CORROON LLP

   By: /s/ Michael J. Farnan                     By:   /s/ Bindu A. Palapura
       Brian E. Farnan (#4089)                         David E. Moore (#3983)
       Michael J. Farnan (#5165)                       Bindu A. Palapura (#5370)
       919 North Market St.                            Stephanie E. O’Byrne (#4446)
       12th Floor                                      Hercules Plaza, 6th Floor
       Wilmington, DE 19801                            1313 N. Market Street
       Tel: 302-777-0300                               Wilmington, DE 19801
       bfarnan@farnanlaw.com                           Tel: (302) 984-6000
       mfarnan@farnanlaw.com                           dmoore@potteranderson.com
                                                       bpalapura@potteranderson.com
   Attorneys for Plaintiffs                            sobyrne@potteranderson.com

   Dated: November 2, 2020                       Attorneys for Defendant
   6921597 / 45185




          IT IS SO ORDERED this ___ day of November, 2020.

                                                  _________________________________
                                                        United States District Judge




                                             2
